Citation Nr: 1519540	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08 18-395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of mercury poisoning claimed as anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & G.K.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1980 to August 1983. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously before the Board in May 2011, and January 2014.

The Veteran's claim for service connection for residuals of mercury poisoning, also claimed as mood swings, memory loss, chronic fatigue and general malaise, was denied in the Board's January 2014 decision, and as such is no longer in appellate status.  The claim addressed herein, that she has anemia related to the residuals of her in-service mercury exposure, was remanded via the January 2014 decision.

In November 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not had an anemia disability at any time since service.  



CONCLUSION OF LAW

An anemia disability was not incurred in or aggravated by active military service, to include in-service exposure to mercury, nor may an anemia disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent letters in March 2005, July 2005, and March 2009 that fully addressed all VCAA notice elements for service connection claims.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The medical opinion requested in the January 2014 remand is of record, and VA properly requested the Veteran to provide evidence of a diagnosis of anemia, as ordered by the Board, but did not receive a response from the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2010 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate her service connection claim and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection for anemia will be assumed if the evidence demonstrates that the disability manifested itself within one year of her separation from service.  38 C.F.R. §§ 3.307, 3.309.

It is the Veteran's contention that she has an anemia disability that is related to in-service mercury exposure.  As discussed in the January 2014 Board decision, the record confirms that the Veteran had direct skin contact with mercury during service as a dental technician.  In addition to her own testimony relating her exposure, a dentist, Dr. Whitman, D.M.D., wrote in support of the Veteran's claim in October 2006, explaining that the Veteran, as a dental assistant, came into daily skin contact with Mercury.  As such, the Board finds that there is evidence of an in-service injury.  

The Board must next address whether the Veteran has, at any time from active duty to the present, had an anemia disability.  Initially, the evidence fails to demonstrate that the Veteran had anemia while in service.  Her service treatment records do not reflect an anemia diagnosis, she denied a history of anemia in her report of medical history at separation, and her separation examination is negative for anemia.  

In October 2011, the Veteran underwent a VA examination for anemia.  The Veteran informed that examiner that she had had anemia for a number of years, but did not get diagnosed with anemia until more recently.  She was on vitamin supplements and pyridoxine tablets to address her anemia condition.  Based on records, the examiner noted a diagnosis of anemia in remission, with the onset of anemia in 2011, explaining, however, that a more precise diagnosis could not be rendered as there was no objective data to support such a diagnosis.  The examiner did not perform hematic testing at the time of the examination, but noted two prior records in support of the remission diagnosis, from July and August 2011.  The August 2011 laboratory results were reported in the October 2011 examination report, and documented a hemoglobin level of 13.9 gm/100ml; a hematocrit level of 40.3 percent; a red blood cell count of 4.63 M/cmm; a white blood cell count of 6.92 k/cmm; and a platelet count of 336.  All of the August 2011 laboratory results were within the normal range, per the October 2011 examination report.  The examiner also cited a July 18, 2011 record that "documents a diagnosis of anemia and records ongoing treatment with vitamin supplements, with a normal hemoglobin and red blood cell indices, indicating adequate treatment and remission of the [Veteran's] anemia."  The examiner was unable to provide an opinion as to whether anemia was related to mercury exposure without resorting to speculation.  

Considering the treatment notes themselves from July and August 2011, the Board observes that in July 2011, the Veteran's white blood cell count, red blood cell count, hemoglobin levels, hemocrit percentage, and mean corpuscular volume were all recorded as being within the normal range for those measurements, despite the October 2011 examiner's indication that the Veteran was diagnosed with anemia at that time.  August 2011 treatment notes indicate that the Veteran was taking multivitamins B6 and B12, a potassium supplement, calcium, magnesium, and fish oil, to address anemia.

Contrasting with the October 2011 report suggesting a diagnosis of anemia, an October 2013 medical opinion, based on a review of all of the Veteran's treatment notes, indicated that the laboratory data of record did not document any anemia.  

In May 2014, another physician reviewed the Veteran's medical treatment record in order to provide an opinion as to whether the Veteran had ever had anemia.  The physician reviewed all treatment records, documenting the results in her report.  She opined following her review that "[d]espite being noted as Anemic, the hemogram numbers available on C file and VA treatment records have been within normal limits and not consistent with anemia; while the veteran has B12 deficiency, it had not manifested itself as anemia, in this veteran . . . ."  Based on the Veteran's historical bloodwork record, the physician opined that it was less likely than not that the Veteran currently had anemia, and that it was less likely than not that she had ever had anemia.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran has not had an anemia disability at any time since service.  The May 2014 and October 2013 examiners provided opinions that the Veteran does not, and never has, had anemia.  Those opinions were supported by their reliance on the Veteran's service treatment records and post-service VA and private treatment record.  Those records have at no point documented laboratory results demonstrating anemia, either during or after service.  The Board finds that the May 2014 and October 2013 opinions are fully-supported in rationale and by the record, and are therefore probative of the question presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

The October 2011 examination report that diagnosed the Veteran with anemia in remission is not probative, in that it is not supported by an adequate rationale.  Id.  That examiner relied on July 2011 and August 2011 laboratory testing, none of which documented an anemic condition (as facially indicated in the July and August 2011 reports), to support a diagnosis of anemia in remission.  Anemia is "a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood . . . ; it occurs when the equilibrium is disturbed between blood loss (through bleeding or destruction) and blood production."  Dorland's Medical Dictionary 78 (32d ed. 2012).  The examiner failed to explain how he could competently diagnose the Veteran with anemia without some evidence of the relevant hematic findings.  The Board acknowledges that the Veteran reported being treated for anemia, but, as discussed by the physician who provided the May 2014 medical opinion, such a report fails to provide adequate evidence of the necessary laboratory findings to support a diagnosis.  The October 2011 examiner's failure to provide an adequate rationale for the finding of anemia negates any probative value the report may otherwise have.   

To the extent that the Veteran has provided a self-diagnosis of anemia based on her statements to the October 2011 examiner, the Board finds that she is not competent to diagnose the condition; while she has a background as a dental technician, the record neither suggests that she has the training, knowledge, or expertise to conduct hematic laboratory tests on herself, nor that she ever did conduct such testing.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Construing her statements generously as a report of a diagnosis of anemia by a medical professional at some time prior to 2011, the Board does not find such an assertion credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The claim lacks credibility in that, in addition to failing to provide a clear indication of when such a diagnosis occurred, the statement contradicts all of the competent medical evidence of record.  The medical treatment record is replete with laboratory blood work that documents the relevant hematic criteria, always within normal ranges; those normal reports weigh heavily against the Veteran's assertion of a prior anemia diagnosis.  Id. 

As such, without evidence of a current anemia disability, the Veteran's claim must be denied.  Without a current disability, "there can be no service connection . . . ."  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Entitlement to service connection for anemia is denied. 



____________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


